                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00612-RJC-DSC


 WILL SUMMERS JR,                                 )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )                      ORDER
                                                  )
 CITY OF CHARLOTTE,                               )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on Plaintiff’s “Second Motion to Compel the

Deposition of Mayor Vi Lyles” (document # 67) and the parties’ briefs and exhibits.

       Plaintiff moves to compel the deposition of Mayor Lyles.              For the reasons stated in

Plaintiff’s brief, the Court finds that he is entitled to conclude the deposition of Mayor Lyles. For

the reasons stated in Defendant’s brief, the Court finds that only an extension is appropriate.

       IT IS HEREBY ORDERED that:

       1. Plaintiff’s “Second Motion to Compel the Deposition of Mayor Vi Lyles” is

           GRANTED IN PART and DENIED IN PART. Specifically, it is granted as to an

           extension through July 6, 2021. It is denied in all other respects. The Court admonishes

           the parties and counsel to cooperate during the discovery process without the need to

           declare victory following each round.

       2. The Clerk is directed to send copies of this Order to counsel for the parties and to the

           Honorable Robert J. Conrad, Jr..           Signed: June 3, 2021

       SO ORDERED.
